DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/22/2019.  An initialed copy is attached to this Office Action.

Drawings
The drawings filed on 10/22/2019, are acknowledged and accepted.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Multiple dashes (-) are contained within the claim limitations for Claim 16. 
Appropriate correction is required.

Allowable Subject Matter
Claims 16-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 16, though Kim (WO 2008/117958) discloses “A camera module autofocus actuator (title and abstract) comprising: - a fixed support member (30, Figure 3), - a movable lens carrier (50, Figure 3) slidingly received on said fixed support member (1; 1') so as to move along an optical axis (A), - one or more shape memory alloy wires (90, Figure 3) arranged to be activated so as to cause said movable lens carrier (2; 2') to move along said optical axis (A) in a first direction, - a first return elastic element (120, Figure 3) mounted between the support member (1; 1') and the lens carrier (2; 2') so as to exert a return force only in parallel to the optical axis (center of Figure 3) in a second direction opposite to said first direction determined by the activation of said one or more shape memory alloy wires (4; 7), - at least a second return elastic element (3; 5; 6; 8) substantially identical to and mounted in the same way as said first return elastic element (3; 5; 6; 8), said return elastic elements (3; 5; 6; 8) being arranged at symmetrically opposite positions with respect to the optical axis (A), said actuator being characterized in that;” Kim fails to teach or suggest the aforementioned combination further comprising “each of the one or more shape memory alloy wires (4; 7) is mounted with a first end directly secured mechanically without any interposed element to one of the return elastic elements (3; 5; 6; 8) and a second end directly secured mechanically without any interposed element to any of - the same return elastic element (3; 5; 6; 8) to which said first end is secured, or - another return elastic element (3; 5; 6; 8), or - the support member (1; 1'), so as to cause said movement of the lens carrier (2; 2') in the first direction through a mechanical action of the return elastic elements (3; 5; 6; 8) resulting from a deformation thereof upon activation of the one or more shape memory alloy wires (4; 7).”
With respect to claims 17-35, these claims depend on claim 16 and are allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Topliss et al., (US 8,073,320) and Topliss et al., (US 8,350,959) both teach a lens actuation apparatus with a shape memory alloy actuator.
This application is in condition for allowance except for the following formal matters: 
Claim Objections – removal of dashes “-“ in claim limitations.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887.  The examiner can normally be reached on Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872